IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. WR-87,073-01



                          EX PARTE JAMES REID, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NUMBER 2012-672-C2 IN THE 54 TH DISTRICT COURT
                     FROM MCLENNAN COUNTY



       Per curiam.

                                        ORDER


       This is a post-conviction application for a writ of habeas corpus forwarded to this

Court pursuant to T EX. C ODE C RIM. P ROC. art. 11.07, § 3, et seq. Applicant was convicted

of three counts of indecency with a child, and punishment was assessed at sixteen years’

confinement for each count. The Tenth Court of Appeals affirmed his convictions. Reid v.

State, No. 10-14-00107-CR (Tex. App.—Waco Oct. 29, 2015)(not designated for

publication).

       The Court received this writ application on July 10, 2017. On July 19, 2017 this Court
dismissed it for failing to comply with the rules of appellate procedure. The Court did not

give timely notice to habeas counsel of this dismissal. Counsel has now corrected the error

which caused the application to be dismissed. After reconsideration on its own motion, the

Court finds that the application should be denied on the merits. Accordingly, the Court

withdraws its prior order dismissing this application for failing to comply with the rules of

appellate procedure and enters an order denying this application based both on the trial

court’s findings and its own review of the record.

       Applicant’s writ application is denied.

DO NOT PUBLISH
DELIVERED: September 13, 2017